DETAILED ACTION
Acknowledgements
The amendment filed 7/26/2021 is acknowledged.
Claims 1-2, 4-7, 10-31 are pending.
Claims 13-31 are withdrawn.
Claims 1-2, 4-7, 10-12 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 2-12 in the reply filed on 11/4/2019 is acknowledged.
Claims 13-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/4/2019.

Response to Amendment/Arguments
Applicant’s remarks have been considered, but are moot in view of the new grounds of rejection.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 4, 10, and 12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lee, et al. (WO 2005/041505) (“Lee”).
Regarding claim 1, Lee discloses a digital broadcast system for broadcasting audio or video content over a digital broadcasting channel, the digital broadcast system comprising: a data broadcast manager and a digital broadcast output, wherein
the data broadcast manager comprises a processor having a memory programmed to implement:
a content retriever module, wherein the content retriever module is adapted to receive a trigger signal comprising an audio or video content identifier identifying a current segment of audio or video content for broadcast over the digital broadcasting channel (Lee ¶¶ 32, 36, 39-40, 47, 59); and 
wherein the content retriever module identifies and selects a data file, said data file comprising an audio or video file containing the audio or 
an output module adapted to output data for broadcasting over the digital broadcasting channel, wherein the output module obtains the data file relating to the current segment and outputs the data file and the current segment to the digital broadcasting output as data streams for synchronous broadcast from said digital broadcast output (Lee ¶¶ 34-35, 37-38, 60-63); 
wherein the output module further controls a timing of the output of the data file from the digital broadcast output (Lee ¶¶ 37-38, 43, 48-51, 62-63); and 
wherein the digital broadcast output comprises a digital broadcast multiplexer which multiplexes said data streams to broadcast the current segment of audio or video content and the data file in a broadcast signal over the digital broadcasting channel (Lee ¶¶ 41, 64).
Regarding claim 4, Lee discloses that the content retriever module is adapted to receive a schedule of segments of media information for future broadcast by a broadcast source, wherein the content retriever module is further adapted to locate related data files for the plurality of media segments (Lee ¶ 32).
Regarding claim 10, Lee discloses that the digital broadcast multiplexer combines the audio and video content and the data file into the broadcast signal, where in the digital broadcast output outputs the broadcast signal on the digital broadcasting channel (Lee ¶¶ 41, 64).
Regarding claim 12, Lee discloses that the digital broadcast system is a digital radio system and the digital broadcast output is adapted to broadcast the broadcast signal over the digital radio broadcasting channel, which is a digital radio channel (Lee ¶¶ 14-15, 41, 64).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 5, and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee in view of Christensen, et al. (US 6,957,041).
Regarding claim 2, Lee discloses the trigger signal and the current segment of the audio or video content (Lee ¶¶ 32, 34-40, 47, 59-63).
Lee does not specifically disclose the content retriever module receives the trigger signal from a broadcast source, and the digital broadcast output is adapted to receive the audio or video content information from the broadcast source.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Lee to include the content retriever module receiving the trigger signal from a broadcast source, and the digital broadcast output being adapted to receive the audio or video content information from the broadcast source, as disclosed in Christensen, in order to allow the broadcaster to distribute information to a large number of users along with the broadcast content while allowing users to respond to the broadcast information (Christensen 2:8-30).
Regarding claim 5, Lee discloses broadcasting the data file relating to the current segment, and the digital broadcast output broadcasts the current segment of audio or visual content and the data file in the broadcast signal over the digital broadcasting channel.
Lee does not specifically disclose that the data broadcast manager further comprises an information service composer, wherein the information service composer composes an additional information signal for broadcast with the data relating to the current segment, the additional information signal comprising information relating to segments of audio or video for broadcast, wherein the information service composer provides the additional information signal to the output module, and the output module provides the additional information signal to the digital broadcast output; and wherein 
Christensen discloses that the data broadcast manager further comprises an information service composer, wherein the information service composer composes an additional information signal for broadcast with the data relating to the current segment, the additional information signal comprising information relating to segments of audio or video for broadcast, wherein the information service composer provides the additional information signal to the output module, and the output module provides the additional information signal to the digital broadcast output; and wherein the digital broadcast output broadcasts the additional information signal with the current segment of audio or visual content and the data (Christensen 5:48-60; 6:3-7; 10:32-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Lee to include an information service composer that composes an additional information signal for broadcast with the data relating to the current segment, the additional information signal comprising information relating to segments of audio or video for broadcast, wherein the information service composer provides the additional information signal to the output module, and the output module provides the additional information signal to the digital broadcast output; and wherein the digital broadcast output broadcasts the additional information signal with the current segment of audio or visual content and the data, as disclosed in Christensen, in order to allow the broadcaster to distribute information to a large number of users along with the broadcast content while allowing users to respond to the broadcast information (Christensen 2:8-30).
Regarding claim 11, Lee discloses that the digital broadcast multiplexer combines the audio and video content, the data file, and information into the broadcast signal, wherein the digital broadcast output outputs the broadcast signal on the digital broadcasting channel (Lee ¶¶ 41, 64).
Lee does not specifically disclose broadcasting the additional information signal.
Christensen discloses broadcasting the additional information signal (Christensen 5:48-60; 6:3-7; 10:32-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Lee to include broadcasting the additional information signal, as disclosed in Christensen, in order to allow the broadcaster to distribute information to a large number of users along with the broadcast content while allowing users to respond to the broadcast information (Christensen 2:8-30).

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee in view of Fleming (US 2006/0279628).
Regarding claim 6, Lee does not specifically disclose that the trigger signal comprises an HTTP post signal.
Fleming discloses that the trigger signal comprises an HTTP post signal (Fleming ¶¶ 550, 588, 1123).
Therefore, it would have been obvious to one of ordinary skill in the art the time of the invention to modify the method of Lee to include an HTTP post signal as the trigger signal, as disclosed in Fleming, as doing so only involves simple substitution of KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee in view of in view of Fontijn (US 2008/0253565).
Regarding claim 7, Lee does not specifically disclose that the output module outputs the data file as an encrypted data file.
Fontijn discloses that the output module outputs the data file as an encrypted data file (Fontijn ¶¶ 13, 15, 21-22, 31, 44).
Therefore, it would have been obvious to one of ordinary skill in the art the time of the invention to modify the method of Lee to include outputting the data file as an encrypted data file, as disclosed in Fontijn, in order to allow a user to obtain a file including a copy of the song that is playing on the broadcasting channel without having to request it from a separate source, while providing security for the file (Fontijn ¶¶ 6-10, 17, 19, 39).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Morillon, et al. (US 2004/0128366) (“Morillon”) for disclosing multiplexing data files with broadcast audio/video programs (See, e.g., Morillon ¶¶ 63-73, 93).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A. Nilforoush whose telephone number is (571)270-5298. The examiner can normally be reached Monday-Friday 12pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685